This is a Final of serial number 16/751939.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Foster et al. (Foster) 8,955,656. 
In regards to claim 7, Foster discloses  A mobile beverage holder assembly for use with a piece of luggage to support at least one beverage container, said assembly comprising: a mounting unit comprising a mounting member having a mounting aperture there through dimensioned for mounting over a handle of the piece of luggage, [[and]] a beverage holder unit directly interconnected to said mounting unit via a mounting unit interface, said mounting unit interface comprising a rigid material construction, said beverage holder unit dimensioned to receive and support at least one beverage container in an upright operative orientation said mounting unit, said mounting unit interface and said beverage holder unit comprising a unitary construction, and said beverage holder unit comprising a support member including a back wall disposed in a vertical orientation and structured to maintain said beverage holder in a substantially upright, operative orientation.  
In regards to claim 11, Foster discloses the assembly as recited in claim 7 where said mounting member comprises a periphery surrounding said mounting aperture, said periphery having a geometric configuration thereby providing structural support to said mounting member.  
[AltContent: arrow][AltContent: textbox (beverage holder, support member)][AltContent: arrow][AltContent: textbox (mounting aperture (120, 220))][AltContent: textbox (mounting unit (half of 115 of 210)
mounting
aperture)][AltContent: arrow]
    PNG
    media_image1.png
    284
    637
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (mounting interface (other half of 115, 210))][AltContent: arrow][AltContent: arrow][AltContent: textbox (mounting unit)][AltContent: arrow]
    PNG
    media_image2.png
    581
    663
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1, 3, 5, 6, 12, 15-19, 21 and 22 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631